DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the Office action mailed on 2/10/2021, the applicants have filed a response: claims 1, 8 - 10, 17 and 18 have been amended.  Claims 1 – 4, 6, 8 – 13, 15, 17 and 18 are pending.
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1 – 5, 12 – 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsbach et al. “Automatic Matching of Legacy Code to Heterogeneous APIs: An Idiomatic Approach,” (Ginsbach hereinafter) (Identified by Applicant in IDS), Kaplinger et al. (U.S. Publication 2014/0201702) (Kaplinger hereinafter), Schumacher et al. (U.S. Patent 7,991,909) (Schumacher hereinafter), Aizenbud-Reshef et al. (U.S. Publication 2009/0222429) (Aizenbud-Reshef hereinafter),  and Weldemariam et al. (U.S. Publication 2020/0142965) (Weldemariam hereinafter).

          receiving source code associated with a computer system, wherein the source code is legacy source code of a legacy application [“The structure of our approach is described in more detail in Figure 1. Our compiler takes two programs as inputs: the first is the user’s program source code, the second describes the idioms we wish to detect using our idiom description language (section 3).” 2nd pg, 2nd col., ¶ 2.1, lines 1 – 5; “this paper presents an automatic approach that discovers idioms in legacy code and maps them to heterogeneous platforms via libraries and DSLs,” 2nd pg, 1st col., ¶ 1, last full para., lines 1 – 3];
          analyzing the source code to generate domain specific language (DSL) represented within the source code [“we first extract the code associated with the idiom and replace it with a function call. This extracted code is now translated into the appropriate DSL and then passed on to the external DSL compiler which optimizes and generates code,” 3rd pg, 1st col., ¶ 2.1, lines 7 – 10].
          Ginsbach does not explicitly disclose but Kaplinger discloses executing a cognitive model, wherein the cognitive model is configured with a supervised machine learning function [“DeepQA is an application of advanced Natural Language Processing, Information Retrieval, Knowledge Representation and Reasoning, and Machine Learning technologies to the field of open-domain question answering, all executing on a suitable computing platform.” ¶ 0022; DeepQA mapped to cognitive model with a supervised machine learning function] and where the executing causes the cognitive model to perform operations comprising (i) identifying The source code is first indexed and ingested by the system, capturing all textual descriptions embedded in the source code, such as but not limited to source code comments describing functionality or purpose, accessibility tags (e.g. "alt" or "longdesc"), element content such as hypertext markup language (HTML) text content, which will be surfaced on the UI, and any other natural language intended for human consumption, like log statements and UI exports, which can be machine-read by the system,” ¶ 0032; “The system employs one or more processes of pattern matching, deep/shallow semantic relationship detection, and scoring methods to identify relevant sections of code associated with a work item. One available computing platform which provides such processes that can be utilized and co-opted by an application program is the previously-mentioned IBM Watson.TM. deepQA architecture. Training data may be used to train the system's artificial intelligence (AI) engine to effectively rank the scorers,” ¶ 0034], the terms including program code logic [“Referring now to FIG. 1, an example configuration of computing system functions and components is shown in which a work item (101) for Product X is analyzed as previously discussed. A component indexer (114) creates component metadata (115) from the source components (111, 112, and 113) for Product X as found in the repository (110).  Examples of such source components include source code modules, computer-displayable icons, user interface definitions, user interface elements, electronic images, electronic documents, and hypertext markup language entries and pages. A relevancy search engine (102) then compares that metadata (115) to metadata of the work item (101), and produces an affected components report (103).” ¶ 0038], (ii) identifying a source code component of the source code representative of a separate functional component within the source code based upon the one or more patterns [“A report is generated by the system indicating relevant sections of code within the software source code repository that are likely associated with the work item.” ¶ 0017].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ginsbach and Kaplinger available before the effective filing date of the claimed invention, to modify the capability of matching legacy code to APIs as taught by Ginsbach to include the capability of source code analysis as disclosed by Kaplinger, thereby providing a mechanism to enhance system efficiency by utilizing automated methods to identify source code constructs.
          Ginsbach and Kaplinger do not explicitly disclose but Schumacher discloses (iii) mapping the source code component to an enabling API [“A virtual socket API 1022 provides a wrapper for hardware (HW) and software (SW) aspects of the base platform. The source code header file(s) 1018 map user-defined parameters onto the SW portion of the API 1022.” col. 11, lines 56 – 59].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ginsbach, Kaplinger and Schumacher available before the effective filing date of the claimed invention, to modify the capability of matching legacy code to APIs as taught by Ginsbach and Kaplinger to include the capability of mapping source code to APIs as disclosed by Schumacher, thereby providing a mechanism to enhance system efficiency 
          Ginsbach, Kaplinger and Schumacher do not explicitly disclose but Aizenbud-Reshef discloses mapping the DSL to terms of reference associated with an enterprise [“The repository is then queried by a search module using the tokens from the element title. Conventional unstructured analysis techniques, such as those that employ stemming techniques, predefined thesauri, and predefined abbreviation lists, are preferably used to expand the search to inexact matches. For example, the "P0030-PROC-CREATE-ACCT" procedure name includes the abbreviation "ACCT" that maps to the word "account," and the word "CREATE" that maps to the synonym "add." Domain-specific thesauri and abbreviation lists may be used, such as, for example, where they include banking terminology and abbreviations where the source code is a banking application,” ¶ 0038].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ginsbach, Kaplinger, Schumacher and Aizenbud-Reshef available before the effective filing date of the claimed invention, to modify the capability of matching legacy code to APIs as taught by Ginsbach, Kaplinger and Schumacher to include the capability of service identification in legacy source code as disclosed by Aizenbud-Reshef, thereby providing a mechanism to enhance system efficiency by facilitating reuse and adaptation of existing system capabilities  [Aizenbud-Reshef ¶ 0002].
          Ginsbach, Kaplinger, Schumacher and Aizenbud-Reshef do not explicitly disclose but Weldemariam discloses identifying at least one candidate application programming interface (API) based upon the terms of reference; mapping the at last one candidate FIG. 4B illustrates a flow diagram 450 of an example method of system migration in a blockchain network, according to example embodiments … At block 452, the processor 104 may identify the artifacts of the legacy system based on properties of the artifacts. At block 454, the processor 104 may select the artifacts of the legacy system based on a dynamic data valuation and risk analyses. At block 456, the processor 104 may dynamically identify and label critical APIs controlled by the blockchain to be used with the selected artifacts of the legacy system. At block 458, the processor 104 may generate the transactions that correspond to the artifacts based on transactions extracted from the legacy system.” ¶ 0070].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef and Weldemariam available before the effective filing date of the claimed invention, to modify the capability of matching legacy code to APIs as taught by Ginsbach, Kaplinger, Schumacher and Aizenbud-Reshef to include the capability of migration of a legacy system as disclosed by Weldemariam, thereby providing a mechanism to enhance system efficiency by facilitating reuse and adaptation of domain-specific interface code.
12. 	As per claim 2, Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef and Weldemariam teach the method of claim 1.  Ginsbach further teaches the DSL being generated based upon the source code and user interaction input [“we first extract the code associated with the idiom and replace it with a function call. This extracted code is now translated into the appropriate DSL and then passed on to the external DSL compiler which optimizes and generates code,” 3rd pg, 1st col., ¶ 2.1, lines 7 – 10].  Weldemariam further teaches receiving a user interaction input including information associated with user interaction with an application associated with the source code indicative of the function of the source code [“The exemplary system may identify artifacts to be migrated from the legacy system based on a concern level (e.g., security, privacy, legal concern, business values, participants involved, users' access privileges, etc.). The exemplary system may generate transactions corresponding to the artifacts, and may implement intelligent mapping of the artifacts into a blockchain system.” ¶ 0040; users’ access privileges mapped to user interaction input].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef and Weldemariam available before the effective filing date of the claimed invention, to modify the capability of matching legacy code to APIs as taught by Ginsbach, Kaplinger, Schumacher and Aizenbud-Reshef to include the capability of migration of a legacy system as disclosed by Weldemariam, thereby providing a mechanism to enhance system efficiency by facilitating reuse and adaptation of domain-specific interface code.
13. 	As per claim 3, Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef and Weldemariam teach the method of claim 1.  Aizenbud-Reshef further teaches wherein the DSL is mapped to the terms of reference using natural language processing [“Use natural language processing to identify the main noun and the main verb that constitute the subject and action in the target element title. First, look for noun matches that are located at or close to a variable declaration. Next, look for verb matches that are located at or close to code statements that reference this variable. The procedure referencing the variable is identified as a candidate for use as the target element. For this heuristic additional separate searches may be run for the noun and the verb. Alternatively, for object-oriented languages, look for class names that include the noun, and method names that include the verb. Alternatively, look for matches that include the verb in the procedure declaration and the noun as one of its parameter names or variable names inside the procedure body,” ¶ 0044].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ginsbach, Kaplinger, Schumacher and Aizenbud-Reshef available before the effective filing date of the claimed invention, to modify the capability of matching legacy code to APIs as taught by Ginsbach, Kaplinger and Schumacher to include the capability of service identification in legacy source code as disclosed by Aizenbud-Reshef, thereby providing a mechanism to enhance system efficiency by facilitating reuse and adaptation of existing system capabilities  [Aizenbud-Reshef ¶ 0002].
14.    	As per claim 4, Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef and Weldemariam teach the method of claim 1.  Weldemariam further teaches wherein mapping the at last one candidate API to the portion of the source code includes identify the portion of the source code as indicative of a function associated with the at least one candidate API [“FIG. 4B illustrates a flow diagram 450 of an example method of system migration in a blockchain network, according to example embodiments … At block 452, the processor 104 may identify the artifacts of the legacy system based on properties of the artifacts. At block 454, the processor 104 may select the artifacts of the legacy system based on a dynamic data valuation and risk analyses. At block 456, the processor 104 may dynamically identify and label critical APIs controlled by the blockchain to be used with the selected artifacts of the legacy system. At block 458, the processor 104 may generate the transactions that correspond to the artifacts based on transactions extracted from the legacy system.” ¶ 0070].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef and Weldemariam available before the effective filing date of the claimed invention, to modify the capability of matching legacy code to APIs as taught by Ginsbach, Kaplinger, Schumacher and Aizenbud-Reshef to include the capability of migration of a legacy system as disclosed by Weldemariam, thereby providing a mechanism to enhance system efficiency by facilitating reuse and adaptation of domain-specific interface code.
15.    	As per claim 5, Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef and Weldemariam teach the method of claim 1.  Aizenbud-Reshef further teaches wherein the terms also include a program variable within the source code and a DSL object within the source code [“In the method of FIG. 2A, source code is analyzed in accordance with conventional structured analysis techniques. The product of this analysis typically includes structural elements, such as variable declarations, procedure names, and comments, control flow and data flow information within the source code, and any other information produced by known structured analysis techniques. Information regarding any elements identified during this analysis is preferably stored in a repository, with the information preferably including the type of element found (e.g., variable declaration, procedure name, comment), the name of the element (e.g., variable name, procedure name), and the location within the source code where the element is found.” ¶ 0034].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ginsbach, Kaplinger, Schumacher and Aizenbud-Reshef available before the effective filing date of the claimed invention, to modify the capability of matching legacy code to APIs as taught by Ginsbach, Kaplinger and Schumacher to include the capability of service identification in legacy source code as disclosed by Aizenbud-Reshef, thereby providing a mechanism to enhance system efficiency by facilitating reuse and adaptation of existing system capabilities  [Aizenbud-Reshef ¶ 0002].
16.	As per claim 12, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 1 above.
17.	As per claim 13, it is a media claim having similar limitations as cited in claim 2.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 2 above.
18.	As per claim 14, it is a media claim having similar limitations as cited in claim 3.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 3 above.
19.	As per claim 15, it is a media claim having similar limitations as cited in claim 4.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 4 above.

21.	As per claim 20, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 1 above.
22.	Claims 6, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef and Weldemariam in further view of Estes (U.S. Publication 2008/0016020) (Estes hereinafter).
23. 	As per claim 6, Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef and Weldemariam teach the method of claim 1.  Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef and Weldemariam do not explicitly disclose but Estes discloses wherein the one or more patterns between terms are identified using a pattern discovery model [“The Knowledge Discovery Agent System (KDAS) is a second generation integrated knowledge server system utilizing the Digital Reasoning.TM. technology, according to yet another aspect of the present invention. It links structured and unstructured knowledge discovery in a unified, learning cognitive model. As an agent system, it is highly extensible to new data sources and pattern discovery techniques and from a Human Computer Interaction (HCI) standpoint, KDAS provides a Universal Query Interface that allows users to easily acquire information from any source that the software is connected to, with intelligent filtering to ensure the relevance of what is returned,” ¶ 0149].

24.    	As per claim 7, Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef, Weldemariam and Estes teach the method of claim 6.  Estes further teaches wherein the pattern discovery model includes the cognitive model [“The Knowledge Discovery Agent System (KDAS) is a second generation integrated knowledge server system utilizing the Digital Reasoning.TM. technology, according to yet another aspect of the present invention. It links structured and unstructured knowledge discovery in a unified, learning cognitive model. As an agent system, it is highly extensible to new data sources and pattern discovery techniques and from a Human Computer Interaction (HCI) standpoint, KDAS provides a Universal Query Interface that allows users to easily acquire information from any source that the software is connected to, with intelligent filtering to ensure the relevance of what is returned,” ¶ 0149].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef, Weldemariam and Estes available before the effective filing date of the claimed invention, to modify the capability of knowledge discovery as taught by Ginsbach, Kaplinger, Schumacher, Aizenbud-
25.	As per claim 17, it is a media claim having similar limitations as cited in claim 6.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 6 above.
26.	Claims 8 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef and Weldemariam in further view of Chen et al. (U.S. Publication 2017/0220336) (Chen hereinafter) (Identified by Applicant in IDS).
27.    	As per claim 8, Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef and Weldemariam teach the method of claim 1.  Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef and Weldemariam do not explicitly disclose but Chen discloses determining a cohesiveness parameter between a set of the one or more patterns [“The execution traces are provided to a storage 208 while the variable-value pairs are provided to storage 210. Next, the storage 208 provides the execution traces for ranking and finding the most frequent execution traces 212,” ¶ 0035; frequency mapped to cohesiveness]; and determining a relevance parameter between the set of the one or more patterns [“A decision is made whether there is a finding of related execution traces 218. If the decision is that there are no related execution traces, the process ends 220. If the decision is that there are more related execution traces, check the connectivity between different nodes 222 using the variable-value pairs from storage 210. The results of the checking the connectivity between different nodes are provided to step 216 for extending the execution traces to find related execution traces.” ¶ 0038].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef, Weldemariam and Chen available before the effective filing date of the claimed invention, to modify the capability of knowledge discovery as taught by Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef and Weldemariam to include the capability of automatic API candidate generation as disclosed by Chen, thereby providing a mechanism to enhance system efficiency by facilitating reuse by leveraging existing legacy code for use in new environments.
28. 	As per claim 9, Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef, Weldemariam and Chen teach the method of claim 8.  Chen further teaches wherein identifying the source code component is based upon the cohesiveness parameter and the relevance parameter [“API candidates are generated from execution traces for transforming the API from the legacy system to a new system of record. An embodiment of the invention is first, add implementers into a legacy systems and collect the instrumenter output as execution traces. Second, rank the execution traces and find the most frequent execution traces. Third, consolidate the execution traces by merging common trace segments. The codes covered by the consolidated execution traces will be considered as candidate API components,” Abstract].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef, Weldemariam and Chen 
29. 	As per claim 10, Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef, Weldemariam and Chen teach the method of claim 8.  Chen further teaches wherein the cohesiveness parameter is indicative of a frequency of the set of the one or more patterns being found in training data [“The execution traces are provided to a storage 208 while the variable-value pairs are provided to storage 210. Next, the storage 208 provides the execution traces for ranking and finding the most frequent execution traces 212,” ¶ 0035; frequency mapped to cohesiveness].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef, Weldemariam and Chen available before the effective filing date of the claimed invention, to modify the capability of knowledge discovery as taught by Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef and Weldemariam to include the capability of automatic API candidate generation as disclosed by Chen, thereby providing a mechanism to enhance system efficiency by facilitating reuse by leveraging existing legacy code for use in new environments.
30. 	As per claim 11, Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef, Weldemariam and Chen teach the method of claim 8.  Chen further teaches wherein the A decision is made whether there is a finding of related execution traces 218. If the decision is that there are no related execution traces, the process ends 220. If the decision is that there are more related execution traces, check the connectivity between different nodes 222 using the variable-value pairs from storage 210. The results of the checking the connectivity between different nodes are provided to step 216 for extending the execution traces to find related execution traces.” ¶ 0038].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef, Weldemariam and Chen available before the effective filing date of the claimed invention, to modify the capability of knowledge discovery as taught by Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef and Weldemariam to include the capability of automatic API candidate generation as disclosed by Chen, thereby providing a mechanism to enhance system efficiency by facilitating reuse by leveraging existing legacy code for use in new environments.
31.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef and Weldemariam in further view of Contractor et al. (U.S. Publication 2016/0188383) (Contractor hereinafter).
32. 	As per claim 18, Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef and Weldemariam teach the computer usable program product of claim 12.  Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef and Weldemariam do not explicitly disclose but Contractor discloses wherein a computer usable code is stored in a the techniques depicted in FIG. 4 can be implemented via a computer program product that can include computer useable program code that is stored in a computer readable storage medium in a data processing system, and wherein the computer useable program code was downloaded over a network from a remote data processing system,” ¶ 0049].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef, Weldemariam and Contractor available before the effective filing date of the claimed invention, to modify the capability of knowledge discovery as taught by Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef and Weldemariam to include the capability of accessing program code in a networked environment as disclosed by Contractor, thereby providing a mechanism to enhance system efficiency by facilitating code access via a system architecture commonly-applied in the art to store and deliver executable programs.
33. 	As per claim 19, Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef and Weldemariam teach the computer usable program product of claim 12.  Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef and Weldemariam do not explicitly disclose but Contractor discloses wherein a computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system [“the computer program product can include computer useable program code that is stored in a computer readable storage medium in a server data processing system, and wherein the computer useable program code is downloaded over a network to a remote data processing system for use in a computer readable storage medium with the remote system,” ¶ 0049].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef, Weldemariam and Contractor available before the effective filing date of the claimed invention, to modify the capability of knowledge discovery as taught by Ginsbach, Kaplinger, Schumacher, Aizenbud-Reshef and Weldemariam to include the capability of accessing program code in a networked environment as disclosed by Contractor, thereby providing a mechanism to enhance system efficiency by facilitating code access via a system architecture commonly-applied in the art to store and deliver executable programs.
Response to Arguments
34.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
35.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193